Title: From Thomas Jefferson to Tadeusz Kosciuszko, 23 April 1798
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            Th:J. To Genl. Kosciusko
            Apr. 23. 98.
          
          I had wished, my dear General, to have awaited the departure of the Benjamin Franklin, which I think still will not be delayed more than 3.  or 4. weeks. she is so fine a vessel & has so good a captain. but on reading your note, I yesterday set mr Barnes (my confidential agent here) to looking out for a vessel bound to any port of Europe from Nantes Southwardly. he sent me in the evening the inclosed note. for many reasons however the vessel therein mentioned will not do. he will be able in the course of a few days to give me an account of every vessel bound from this port to those before described. I communicate to him no more of my object than is necessary. you shall know as soon as we get any thing worth communicating to you; and be assured no pains shall be spared to fulfill your wishes. health, happiness & Adieu.
        